Title: From Thomas Jefferson to Nicholas Biddle, 20 February 1822
From: Jefferson, Thomas
To: Biddle, Nicholas


                        
                        Monticello Feb. 20 22.
                    Th: Jefferson returns thanks to mr Biddle for his very able and instructive address to an Agricultural audience, and is pleased to see the stores of science so happily blended with  practice. it will surely produce a salutary excitement among our farmers and especially at a moment when the habitual
			 Cannibalism of Europe promises a demand for bread with their blood. he salutes mr Biddle with assurances of his highest esteem & respect.